DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Claim Status:
Claims 1 – 26 have been rejected under 35 USC § 103.
No new claims have been added.

Response to 103 Arguments 
Applicants arguments have been fully considered but are not found persuasive. Applicant makes three main arguments:
Applicant argues that Mirowski does not teach a brain network response map.
Applicant argues that neither Hosseini nor Carcieri  the secondary teach brain network response maps.
Applicant argues that Carcieri does not teach predicting an efficacy of the treatment but instead teaches determining a location of for providing a stimulus.
Regarding argument 1, Examiner disagrees. The broadest reasonable interpretation of a: brain network response map is a representation of an area (map) showing the response of brain activity (brain network response). fMRI data measures brain activity by detecting changes associated with blood flow and produces images of measured brain activity. Hence, fMRI data reads on the limitation of a brain network response map as it is showing brain activity in response to changes in blood flow in a diagrammatic representation. Applicant may amend the claims to further specify a: “brain network response map”.
Regarding argument 2, Applicant rightfully states that on page 6: “nor are they relied upon in this capacity”. As applicant explains, and examiner agrees, the secondary references were not used to teach a brain network response map. Therefore the argument that Hosseini and Carcieri do not read on the limitation of a brain network response map and therefore do not apply to claim 1 is moot as Mirowski, as explained above, covers such limitation.
Regarding argument 3, Examiner respectfully disagrees. Carcieri teaches in that side effect of the treatment are given an associated score which determines the clinical effect (See [0068]). A score representing the clinical effect is a predication of an efficacy of treatment. The score determines the effect of treatment and an effect of treatment provides insight into how the treatment went, whether it be positive, negative, or neutral which is a determination of the efficacy of the treatment.  Applicant may amend the claims to further specify what constitutes a predication of efficacy of treatment. 
For the aforementioned reasons, the rejection is maintained. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9, 11– 13, 15 – 21, and 26 under 35 U.S.C. 103 as being unpatentable over Mirowski  (US 20110218950 A1) in view of Hosseini et al. (Deep Learning with Edge Computing for Localization of Epileptogenicity using Multimodal rs-fMRI and EEG Big Data) and further in view of Carcieri et al. (US 20160375248 A1).

Regarding claim 1, Mirowski teaches a method (Abstract: “An exemplary methodology, procedure, system, method and computer-accessible medium can be provided for receiving physiological data for the subject, extracting one or more patterns of features from the physiological data, and classifying the at least one state of the subject using a spatial structure and a temporal structure of the one or more patterns of features, wherein at least one of the at least one state is an ictal state”) comprising:
obtaining individual patient data of a neural status of a patient ([0012]: “The physiological data can be at least one of EEG data…” – as EEG data detects the abnormalities in brain waves it indicates the neural status of the brain as normal or abnormal); 
obtaining a therapeutic brain network response map of a treatment ([0012]: “The physiological data can be at least one of…fMRI data” – as fMRI maps the brains activity it serves as a brain network response map).
Mirowski supports using multiple data types such as EEG data and fMRI data. Mirowski does not explicitly teach obtaining and using both data types. 
However, Hosseini, in the same field of brain stimulation and analysis methods teaches using both EEG and fMRI data (See Fig. 2). 
It would have been obvious to one having ordinary skill in the art to use both streams of data in order to allow for analysis of various epilepsy types include temporal lobe epilepsy as supported by Hossein (Abstract: “Functional connectivity analysis through electroencephalography (EEG) and resting state-functional magnetic resonance imaging (rs-fMRI), complemented by diffusion tensor imaging (DTI), has provided such meaningful input in cases of temporal lobe epilepsy (TLE).”)

Additionally, Mirowski does not teach predicting an efficacy of the treatment for the patient based on a comparison of the data of the neural state and the brain network response map.
However, Carcieri in the same field of brain stimulation and analysis methods teaches predicting an efficacy of the treatment for the patient based on a comparison of the data of the neural state and the brain network response map (See fig. 5: 508 – 512 showing how the comparison of a neural state ([0057]: “a MRI image of an anatomical or physiological region, such as the brain…”) and functional maps are used to generate stimulation parameters which is used to identify stimulation side effects which are indicative of the efficacy of the treatment. See [0068]: “Stimulation effects or side effects that are identified by the user or patient when stimulated using the set of stimulation parameters can then be associated with the voxels in the estimated stimulation region. In at least some embodiments, a score can be associated with any clinical effect associated with the voxel. The score may be based on any suitable rating scale (for example, the Unified Parkinson's Disease Rating Scale (UPDRS)).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Mirowski ’s teaching of an EEG and fMRI as inputs into a model with the teaching of Hosseini as using both inputs and further in view of Carcieri’s teachings of using neural data as inputs into a model as both data sets use the similar types of data and it would be useful to apply the teaching of Carcieri to track the errors of treatment and potentially correct them thus leading to better treatment outcomes.  

Regarding claim 2, the modified Mirowski teaches predicting the efficacy of the treatment comprises: 
providing the individual patient data and the therapeutic brain network response map as inputs to a statistical prediction model  for the treatment (Mirowski - [0012]: “The computing arrangement can classify the at least one ictal state of the subject using convolutional networks (Statistical Predication Model)” and See Fig. 2 showing the inputs); predicting the efficacy of the treatment using a statistical prediction model (Carcieri  - [0068]: “(See fig. 5: 508 – 512 showing how the comparison of a neural state ([0057]: “a MRI image of an anatomical or physiological region, such as the brain…”) and functional maps are used to generate stimulation parameters which is used to identify stimulation side effects which are indicative of the efficacy of the treatment. See [0068]: “Stimulation effects or side effects that are identified by the user or patient when stimulated using the set of stimulation parameters can then be associated with the voxels in the estimated stimulation region. In at least some embodiments, a score can be associated with any clinical effect associated with the voxel. The score may be based on any suitable rating scale (for example, the Unified Parkinson's Disease Rating Scale (UPDRS)).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Mirowski ’s teaching of a statistical predication model with the model of Carcieri as both data sets use the similar types of data and to track the potential side effects of treatment and provide a quantifiable and comparable rating of the clinical effect(See [0068] of Carcieri).
Regarding claim 3, Mirowski  teaches the statistical prediction model comprises feature extraction techniques configured to extract features  from the individual patient data regarding neural status and the brain network response map ([0140]: “Exemplary feature extraction at 905 can comprise a computation and extraction of patterns of bivariate features from exemplary electrophysiological data”).
Regarding claim 4, Mirowski  teaches wherein the features comprises an overlap area between the individual patient data and the brain network response map (See Fig. 2 showing the convolution of the input data – it is known to one having ordinary skill in the art that convolved data implies an overlap area as the data is multiplied together and thus is “overlapped” with each other).
Regarding claim 5, Mirowski teaches convolution kernels configured to extract features from the individual patient data of the neural status and the therapeutic brain network response map ([0009]: “…it is possible to receive physiological data for the subject, extract one or more patterns of features from the physiological data” and  [0012]: “ The computing arrangement can classify the at least one ictal state of the subject using convolutional networks… The physiological data can be at least one of EEG data, multi-channel EEG data, fMR1 data, MEG data, EKG data, pulse data, respiration data, temperature data, eye movement data or blood chemistry data. ”).
Regarding claim 6, Mirowski teaches wherein values in the convolution kernels are learned during a training of the statistical prediction model for the treatment ([0058]: “Another exemplary machine learning procedure used for multi-dimensional classification is called Support Vector Machines (SVM). SVMs can use the computing arrangement to first compute a metric between all training examples, e.g., called the kernel matrix, and then learn to associate a right target output to a given input, by solving a quadratic programming problem” and [0080]: “The two exemplary neural network architectures (logistic regression, linear, and convolutional networks, highly non-linear) can then be compared with a third type of classifier, called Support-Vector Machines (SVM). SVM are pattern matching-based classifiers that compare any input patterns…to a set of support vectors….Exemplary support vectors can be a subset of the training dataset and are chosen during the training phase. The function used to compare two patterns is called the kernel function” ).
Regarding claim 7, Mirowski teaches repeatedly multiplying each convolution kernel with the individual patient data and the therapeutic brain network response map and storing results as pixels in a plurality of feature maps (See Fig. 2 showing subsampling layers. It is known to one having ordinary skill in the art that each unit within the layer has a receptive field that is imposed on the input (feature maps from previous layer) where operation is performed on the pixels).
Regarding claim 9, Mirowski in view of Carcieri  teaches predicting the efficacy based on the further features from the feature maps (Mirowski teaches the use of feature maps in order to make predications such as whether the seizure is in the ictal state (See Abstract). Although Mirowski does not teach using such feature maps to predict efficacy, Carcieri teaches a similar process of using features from a statistical model to predict efficacy  - see Carcieri  - [0068]: “Stimulation effects or side effects that are identified by the user or patient when stimulated using the set of stimulation parameters can then be associated with the voxels in the estimated stimulation region. In at least some embodiments, a score can be associated with any clinical effect associated with the voxel. The score may be based on any suitable rating scale (for example, the Unified Parkinson's Disease Rating Scale (UPDRS). ).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Mirowski ’s teaching of using feature maps to make predications with that of Carcieri’s teaching of predict efficacy in order to utilize a more robust system such as the convolutional neural networks in Mirowski to make faster predictions on the side effects to treatment as taught in Carcieri so as to quickly alter parameters and avoid further side effects. 
Regarding claim 10, Mirowski in view of Carcieri teaches predicting parameters for the treatment using the statistical prediction model (Carcieri – [0012]: “The computing arrangement can classify the at least one ictal state of the subject using convolutional networks.”)
Regarding claim 12, Mirowski teaches wherein the individual patient data of the neural status comprises data of epileptiform spike or seizure network image indicative of brain regions in a seizure generation and propagation and pathways between these regions ([0012]: “The physiological data can be at least one of EEG data, multi-channel EEG data, fMR1 data, MEG data, EKG data, pulse data, respiration data, temperature data, eye movement data or blood chemistry data”– it is known to one having ordinary skill in the art that EEG readings show epileptic spikes). 
Regarding claim 13, Mirowski teaches wherein obtaining the individual patient data of the neural status comprises using an electroencephalogram (EEG) or magnetoencephalogram (MEG) ([0012] – EEG data);  and wherein obtaining the therapeutic brain network response map comprises using functional magnetic resonance imaging (fMRI), positron emission tomography (PET), and/or single-photon emission computed tomography (SPECT) ([0012] – fMRI data).
Regarding claim 14, Mirowski in view of Hosseini teaches wherein obtaining the individual patient  data of the neural status comprises using group averaged spikes and source location, using spike ICA analysis and source localization, using seizure network analysis, or combinations thereof (Hosseini – Abstract: “An exemplary methodology, procedure, system, method and computer-accessible medium can be provided for receiving physiological data for the subject, extracting one or more patterns of features from the physiological data, and classifying the at least one state of the subject using a spatial structure and a temporal structure of the one or more patterns of features, wherein at least one of the at least one state is an ictal state” – the unsupervised feature extraction model created based on epileptic discharge periods serves as seizure network analysis as they are based on the interictal spikes (IEDs) that are observed between seizures). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Mirowski in view of Hosseini in order to track more features of the seizure and thus provide the user with more data as to when the seizures are happening to narrow down treatment.  
Regarding claim 15, Mirowski  teaches wherein obtaining the individual patient date comprises projecting data onto the brain space, identifying brain regions that are involved in the neural status, calculating pathways between seizure brain regions, or combinations thereof ([0025] FIG. 1b is an illustration of an exemplary graph of a 1-minute EEG recording and corresponding pattern of cross-correlation features for preictal recordings for the same patient as in FIG. 1a”– the capturing of the 1 minute EEG sequence serves the calculation of pathways between the seizure and brain regions as it is a capturing of the sequence of the seizure activity. This interpretation is also recognized by applicant in [0016] of applicants own specifications).
Regarding claim 16, Mirowski  teaches wherein the therapeutic brain network response map ([0012]:“The physiological data can be at least one of EEG data, multi-channel EEG data, fMR1 data, MEG data, EKG data, pulse data, respiration data, temperature data, eye movement data or blood chemistry data”) corresponds to a brain response to the treatment using a certain set of parameters (It is known to one having ordinary skill in the art that fMRI measures brain activity via blood flow changes which serve as the “certain set of parameters”).

Regarding claim 17, Mirowski teaches a system (Abstract: “An exemplary methodology, procedure, system, method and computer-accessible medium can be provided for receiving physiological data for the subject, extracting one or more patterns of features from the physiological data, and classifying the at least one state of the subject using a spatial structure and a temporal structure of the one or more patterns of features, wherein at least one of the at least one state is an ictal state”)comprising: 
at least one processor and computer readable media encoded with instructions that when executed by the at least one processor ([0143: “FIG. 10 illustrates a block diagram of an exemplary embodiment of a system according to the present disclosure. For example, a computer 100 can be provided having a processor 130”), cause the system to: 
provide image data of a neural status of a patient and a therapeutic brain network response map as inputs to a statistical prediction model for a treatment ([0012]: “The physiological data can be at least one of EEG data, multi-channel EEG data, fMR1 data, MEG data, EKG data, pulse data, respiration data, temperature data, eye movement data or blood chemistry data”)
Mirowski supports using multiple data types such as EEG data and fMRI data. Mirowski does not explicitly teach obtaining and using both data types. 
However, Hosseini, in the same field of brain stimulation and analysis methods teaches using both EEG and fMRI data (See Fig. 2). 
It would have been obvious to one having ordinary skill in the art to use both streams of data in order to allow for analysis of various epilepsy types include temporal lobe epilepsy as supported by Hossein (Abstract: “Functional connectivity analysis through electroencephalography (EEG) and resting state-functional magnetic resonance imaging (rs-fMRI), complemented by diffusion tensor imaging (DTI), has provided such meaningful input in cases of temporal lobe epilepsy (TLE).”)

Additionally, Mirowski does not teach predicting an efficacy of the treatment for the patient based on a comparison of the data of the neural state and the brain network response map.
However, Carcieri in the same field of brain stimulation and analysis methods teaches predicting an efficacy of the treatment for the patient based on a comparison of the data of the neural state and the brain network response map (See fig. 5: 508 – 512 showing how the comparison of a neural state ([0057]: “a MRI image of an anatomical or physiological region, such as the brain…”) and functional maps are used to generate stimulation parameters which is used to identify stimulation side effects which are indicative of the efficacy of the treatment. See [0068]: “Stimulation effects or side effects that are identified by the user or patient when stimulated using the set of stimulation parameters can then be associated with the voxels in the estimated stimulation region. In at least some embodiments, a score can be associated with any clinical effect associated with the voxel. The score may be based on any suitable rating scale (for example, the Unified Parkinson's Disease Rating Scale (UPDRS)).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Mirowski ’s teaching of an EEG and fMRI as inputs into a model with the teaching of Hosseini as using both inputs and further in view of Carcieri’s teachings of using neural data as inputs into a model as both data sets use the similar types of data and it would be useful to apply the teaching of Carcieri to track the errors of treatment and potentially correct them thus leading to better treatment outcomes.  

Regarding claim 18,  Mirowski teaches convolution kernels configured to extract features from the individual patient data of the neural status and the therapeutic brain network response map (See fig.2 showing convolutions and [0058]: “kernel matrix”) .  
Regarding claim 19,  Mirowski teaches wherein values in the convolution kernels are learned during a training of the statistical prediction model for the treatment ([0058]: “Another exemplary machine learning procedure used for multi-dimensional classification is called Support Vector Machines (SVM). SVMs can use the computing arrangement to first compute a metric between all training examples, e.g., called the kernel matrix, and then learn to associate a right target output to a given input, by solving a quadratic programming problem” and [0080]: “The two exemplary neural network architectures (logistic regression, linear, and convolutional networks, highly non-linear) can then be compared with a third type of classifier, called Support-Vector Machines (SVM). SVM are pattern matching-based classifiers that compare any input patterns…to a set of support vectors….Exemplary support vectors can be a subset of the training dataset and are chosen during the training phase. The function used to compare two patterns is called the kernel function” ).  
Regarding claim 20,  Mirowski teaches instructions further cause the system to repeatedly multiply each convolution kernel with the individual patient data and theP267 22.LIS02 22 therapeutic brain network response map, and store results as pixels in a plurality of feature maps (See Fig. 2 showing repeated multiplication in Layers 1, 3, and 5 and it is known to one having ordinary skill in the art that a feature map is what is generated by applying the convolutional kernel hence the subsequent outputs from convolutions are the plurality of feature maps and they are stored as pixels as they take an input with a certain pixel size and post-filtering the pixel size is reduced and stored as a smaller pixel).  
Regarding claim 22, Mirowski in view of Carcieri teaches wherein the instructions further cause the system to predict the efficacy based on the further features from the feature maps(Mirowski teaches the use of feature maps in order to make predications such as whether the seizure is in the ictal state (See Abstract). Although Mirowski does not teach using such feature maps to predict efficacy, Carcieri teaches a similar process of using features from a statistical model to predict efficacy  - see Carcieri  - [0068]: “Stimulation effects or side effects that are identified by the user or patient when stimulated using the set of stimulation parameters can then be associated with the voxels in the estimated stimulation region. In at least some embodiments, a score can be associated with any clinical effect associated with the voxel. The score may be based on any suitable rating scale (for example, the Unified Parkinson's Disease Rating Scale (UPDRS). ).
Regarding claim 26, Mirowski teaches an electroencephalogram system coupled the at least one processor or magnetoencephalogram (MEG) system coupled the at least one processor and configured to provide the image data and a functional magnetic resonance imaging (fMRI) system coupled to the at least one processor and configured to provide the therapeutic brain network map ([0012]: “The physiological data can be at least one of EEG data, multi-channel EEG data, fMRI data, MEG data, EKG data, pulse data, respiration data, temperature data, eye movement data or blood chemistry data”); 
Regarding claim 23, Mirowski in view of Carcieri wherein the instructions further cause the system to predict parameters for the treatment using the statistical prediction model  ([0072]: “In step 508, the desired stimulation region is compared to multiple estimated stimulation regions. The system may utilize any number of estimated stimulation regions, such as at least 10, 25, 50, 100, 200, or 500 estimated stimulation regions. These estimated stimulation regions are each associated with a set of stimulation parameters and can be determined using any method of calculation or estimation, including those disclosed in the references cited above, using the corresponding set of stimulation parameters”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Mirowski ’s teachings with that of Carcieri’s to predict stimulation parameters in advance in order to mitigate any potential side effects. 


Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mirowski in view of Hosseini et al., in view of Carcieri et al., and further in view of Wang et al. (US 20180140203 A1).
Regarding claim 8 and 21, the modified method and system of Mirowski teaches wherein the statistical prediction model further comprises a deep convolutional neural network comprises stacked convolution (See fig. 2 showing multiple convolutions – a stacked convolution).
However, the modified method and system does not explicitly teach a rectified linear unit nor a pooling layer. 
However, Wang in the same field of seizure tracking teaches a rectified linear unit and a pooling layer ([0108]: “In some implementations, the learning model can be a CNN model. Generally, a CNN is a type of artificial neural network that includes an input layer, an output layer, and one or more middle layers in between. The middle layers can be at least one of the following layers: a convolutional layer that performs convolution on a set of learnable filters (kernels) and receptive fields of an input volume of a preceding layer, a pooling layer that performs linear or non-linear down-sampling to reduce amount of parameters to compute, a rectified linear unit (ReLU) layer that applies an activation function to boost computation speed, a fully connected layer for high-level “reasoning” (e.g., computing classification scores), and a loss layer that applies a loss function (cost function) to determine CNN prediction errors. For simplicity, further details of the framework and function of CNN components are not set forth herein”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Mirowski ’s teachings with that of Wang as the use of ReLu’s are known in the art as a common activation function for many types of neural networks because a model that uses it is easier to train and often achieves better performance and pooling layers are commonly used in the art because they reduce the number of parameters to learn and therefore decrease the amount of computational effort needed by the network for faster computations.
 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mirowski in view of Hosseini, further in view of  Carcieri et al., and further in view of Lee et al. (US 20180368720 A1). 

Regarding claims 10 and 24, the modified method and system of Mirowski teaches the neural status comprises a seizure ([0012]: “The at least one state can comprise at least one of a seizure…”).
The modified method and system of Mirowski does not teach the treatment comprises vagus nerve stimulation. 
However, Lee in the same field of brain dynamic modeling teaches treatment comprises vagus nerve stimulation ([0019]: “Various aspects of the present invention provide for a method for modeling brain dynamics in normal and diseased states that includes identifying vagus nerve stimulation (VNS) mechanism of action through optogenetic functional magnetic resonance imaging (ofMRI) with cell-type specificity, generating distinct seizure types and evaluate efficacy of VNS for each seizure type to identify which seizure types, and identifying unique electroencephalography (EEG) signatures for each seizure type, and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Mirowski  with Lee and use vagus nerve stimulation treatment as vagus nerve stimulation is a known treatment technique in the art for reducing the frequency seizures. 
Regarding claim 24, Mirowski  in view of Carcieri teaches the neural status comprises a seizure ([0012]: “The at least one state can comprise at least one of a seizure…”).

Claim 25  is rejected under 35 U.S.C. 103 as being unpatentable over Mirowski et al. in view of Hosseini et al., further in view of  Carcieri et al., and further in view of Lee et al., with support from Epilepsy Society (“A closer look at EEG”).

Regarding claim 25, Mirowski teaches wherein the data of the neural status comprises data of an epilepsy source image indicative of a seizure origin. ([0012]: “The physiological data can be at least one of EEG data, multi-channel EEG data, fMR1 data, MEG data, EKG data, pulse data, respiration data, temperature data, eye movement data or blood chemistry data.” – it is known to one having ordinary skill in the art that when a seizure happens during an EEG, the normal pattern of brain activity that is seen on the EEG reading changes, and depending on the type of seizure (i.e.: focal seizures) such activity is represented only on the electrodes in the part of the brain where the seizure is happening. Therefore, EEGs are indicative of a seizure origin. This interpretation is supported by the Epilepsy Society – “A closer look at EEG”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793